Citation Nr: 0330419	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1965 to April 1967.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, granted the veteran service 
connection for diabetes mellitus and assigned that disability 
an evaluation of 20 percent, effective from September 19, 
1990.   

In written statements received in February 2003 and October 
2003, the veteran and his representative make reference to an 
increased rating for a bilateral knee disability.  It is 
unclear if this is a reference to the veteran's service-
connected peripheral vascular disease of the lower 
extremities or to some other claim.  However, as this matter 
is not in appellate status, it is referred to the RO for 
appropriate action.


REMAND

The veteran seeks an initial evaluation in excess of 20 
percent for diabetes mellitus.  Additional development is 
necessary before the Board can decide this claim.  

Before the veteran filed his claim for service connection for 
diabetes mellitus, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The 
VCAA, in part, redefined the obligations of VA with respect 
to its duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  

Since the veteran filed his claim, the United States Court of 
Appeals for Veterans Claims has held that VA must ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
According to one such provision, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  

In this case, such an examination is necessary.  First, VA 
last afforded the veteran a VA examination in March 1990.  
Clearly, the findings of the report of this examination are 
stale as they relate to a current claim for a higher 
evaluation.  Moreover, they do not include all of the 
information necessary to ascertain the severity of the 
veteran's diabetes mellitus pursuant to the rating schedule.  
For instance, the report indicates that the veteran requires 
insulin and must watch his diet, but it does not indicate 
whether his activities are regulated.  There is other medical 
evidence of record establishing that the veteran engages in 
few to no activities, but it is unclear whether this is due 
to his diabetes mellitus, or to other service-connected 
disabilities, including his psychiatric disability and/or 
residuals of his in-service gunshot wound.  Accordingly, on 
Remand, VA should afford the veteran another VA examination, 
during which an examiner can discuss the severity of the 
veteran's diabetes mellitus in terms of the nomenclature of 
the rating schedule.  

This case is remanded to the RO to complete the following 
development:

1.  VA should afford the veteran a VA 
examination of his service-connected 
diabetes mellitus.  The purpose of this 
examination is to determine the severity 
of that disability.  VA should forward the 
claims file to the examiner for review and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: (1) record all 
current complaints and pertinent clinical 
findings associated with the veteran's 
service-connected diabetes mellitus; and 
(2) utilizing the nomenclature of the 
rating schedule, describe in detail the 
extent of impairment caused by that 
disability.  The examiner should 
specifically opine whether the disability, 
alone, requires insulin, a restricted diet 
and regulation of activities.  The 
examiner should also comment on whether 
the diabetes mellitus has caused episodes 
of ketoacidosis or hypoglycemic reactions 
and the frequency and number of 
hospitalizations or visits to a diabetic 
care provider for such, and should 
describe all separate complications that 
are clinically found to be due to the 
veteran's diabetes mellitus.  He should 
provide detailed rationale, with specific 
references to the record if necessary, for 
his opinion.  

2.  Following the above development, VA 
should review the examination report and 
ensure that it complies with the previous 
instruction.  If the report is deficient 
in any regard, immediate corrective 
action should be taken.

3.  Once the foregoing development is 
completed, VA should review the claims 
file and undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), to include notifying the veteran of 
the applicable provisions of VCAA and of 
the evidence needed to support his claims, 
and indicating which evidence VA will 
develop and which evidence the veteran 
must furnish.  VA should then readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case, 
which cites the provisions governing VA's 
duties to notify and assist, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review. 

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



